Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-22-00312-CV

                           IN THE INTEREST OF M.R.P., a Child

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021-PA-00799
                         Honorable Kimberly Burley, Judge Presiding

      BEFORE JUSTICE CHAPA, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the May 16, 2022 Order of Termination
is AFFIRMED. It is ORDERED that no costs be assessed against appellant in relation to this appeal
because she is presumed indigent under Texas Family Code section 107.013(e).

       SIGNED October 12, 2022.


                                                 _____________________________
                                                 Beth Watkins, Justice